Title: [December 1773]
From: Washington, George
To: 

 


Decr. 1st. Dined at Mrs. Dawsons & spent the Evening in my own Room.
 


2. Dined at Southalls, & Spent the Evening at Mrs. Campbells.


   
   On 29 July 1773, Mrs. Campbell’s tavern on Waller Street had been put up for auction by Nathaniel Walthoe’s executor. Mrs. Campbell had bought it and two lots on six months’ credit and got the deed in Jan. 1774 (Va. Gaz., P&D, 20 May 1773; York County Deed Book, 1769–77, 385–86, Vi Microfilm). During the next few years the local Freemasons habitually held balls at her tavern, and she apparently prospered until 1780 when the capital was moved to Richmond (MASONS“Williamsburg Lodge of Masons.” William and Mary Quarterly, 1st ser., 25 (1916–17): 149–56., 152). She was still on Waller Street three years later but was no longer open for business and her house, a traveler said “had a cold, poverty struck appearance” (MACAULAY“Journal of Alexander Macaulay.” William and Mary Quarterly, 1st ser., 11 (1902–3): 180–91., 187–88). She eventually moved to Fredericksburg, where she died in 1792 and was buried in the Masonic cemetery (JETTDora C. Jett. Minor Sketches of Major Folk and Where They Sleep: The Old Masonic Burying Ground, Fredericksburg, Virginia. Richmond, 1928., 24–25).



 


3. Dined at the Treasurers & Spent the Evening in My own Room.
 


4. Din’d at Southalls & reachd Colo. Bassetts in the Afternoon.
 


5. At Colo. Bassetts all day.
 


6. Set out on my return home. Dined at King Wm. Court Ho. & lodged at Hubbards.
 


7. Breakfasted at Caroline Ct. House & reachd Fredg. abt. 4 Oclock. Lodgd at Colo. Lewis’s.
 


8. Breakfasted with my Mother & lodgd at Dumfries.
 


9. Breakfasted at Dumfries & reachd home to Dinner. Found Doctr. Rumney & Mrs. Barnes here the former going after Dinner.
 


10. At home all day alone. Mr. Custis comg. in the Aftn.
 


11. At home all day. In the Afternoon Mr. Wm. Brown & his Sister, & my Brothr. John came.

   
   
   William Burnet Browne (Brown), formerly of Salem, Mass., and his half-sister Anne lived in King William County.

On 13 Dec GW recorded that £400 belonging to Jacky Custis was lent to John A. Washington on interest (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 96).



 


12. At home all day the above Company here. Mrs. Washington & Miss Brown going to Ch[urc]h & returng. to Dinner.
 


13. At home all day—the above Compa[ny] Continuing.
 


14. My Brother Mr. Brown & his Sister went away after breakfast.
 


15. I rid out and joind the Dogs in hunting a Fox but did not kill it.
 


16. Rid to the Ferry & Mill Plantns. as also to the Mill.
 


17. Rid to Muddy hole, & into the Neck. Mr. George Mason Dined here.

   
   
   During much of GW’s lifetime there were three George Masons living within eight miles of Mount Vernon. Col. George Mason of Gunston Hall, who appears regularly in the diaries as “Col. Mason,” had a son named George Mason (1753–1796), who lived near his father in Mason’s Neck at Lexington. This George was called George Mason of Lexington, and sometimes George Mason, Jr. A third George Mason, first cousin of Col. George Mason of Gunston Hall, lived near Pohick Creek, where in 1782 he owned one tithable slave (HEADS OF FAMILIES, VAHeads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970.., 18). This George was called George Mason of Pohick and. to distinguish him from his elder cousin and neighbor Col. George Mason, was also sometimes called George Mason, Jr. (COPELANDPamela C. Copeland and Richard K. MacMaster. The Five George Masons: Patriots and Planters of Virginia and Maryland. Charlottesville, Va., 1975., 88).



 


18. At home all day alone.
 


19. At home all day, alone. After Dinner Mrs. Barnes went to Mrs. French’s.
 


20. Went up to Alexandria to Court. Returnd in the Eveng.


   
   There is no record in the Fairfax County Order Book for 1772–74 of a session on this day or any other day in December.



 


21st. At home all day alone.
 


22. Went out after Breakfast with the Dogs. Dragd a fox for an hour or two, but never found. Returnd to Dinner & found Mrs. Slaughter here.



   
   Anne Clifton Slaughter (d. 1798), only child of William and Elizabeth Brent Clifton (d. 1773) of Clifton’s Neck, was married to Thomas Slaughter. She borrowed £6 from GW on this day—the loan was not repaid until 1788 (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 98).



 


23. At home all day. In the Afternoon Doctr. Craik came.
 


24. At home all day. Doctr. Craik continuing here.


   
   On this date Dr. Craik paid GW £10 12s. 6d. for flour bought in November. He also paid an old balance of £4 1s. 3d. from a previous year (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 44, 98).



 


25. At home all day. After breakfast the Doctr. went off homewards.
 


26. At home all day. Mr. Ben Dulany, & Mr. Peale dined here.
 


27. Went out in the Forenoon with the Dogs. Traild a Fox but did not find. Mr. Cato Moore dined here & in the Afternn. Mr. Geo. Digges & Mr. Custis came.


   
   Cato Moore later served in the Revolution as a lieutenant in Grayson’s Additional Regiment 1777–79. After the Revolution, Moore, along with GW’s brother John Augustine, became one of 11 founding trustees of the new town of Charles Town, Berkeley County, Va. (now Jefferson County, W.Va.), which was laid out on land owned by GW’s brother Charles. In 1795 Moore was sheriff of Berkeley County (BERGFred Anderson Berg. Encyclopedia of Continental Army Units: Battalions, Regiments, and Independent Corps. Harrisburg, Pa., 1972., 48; HEITMAN [1]Francis B. Heitman. Historical Register of Officers of the Continental Army during the War of the Revolution, April, 1775, to December, 1783. 1893. Rev. ed. Washington, D.C., 1914., 298; HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 12:371; VSPWilliam P. Palmer et al., eds. Calendar of Virginia State Papers and Other Manuscripts. 11 vols. Richmond, 1875–93., 7:463).



 


28. At home all day Mr. Digges & Custis continuing here.


   
   It was probably during this week at Mount Vernon that Benjamin Dulany, George Digges, Jacky Custis, and Charles Willson Peale participated in an event which Peale later related: “One afternoon several young gentlemen, visiters at Mount Vernon, and myself were engaged in pitching the bar, one of the athletic sports common in those days, when suddenly the colonel appeared among us. He requested to be shown the pegs that marked the bounds of our efforts; then, smiling, and without putting off his coat, held out his hand for the missile. No sooner . . . did the heavy iron bar feel the grasp of his mighty hand than it lost the power of gravitation, and whizzed through the air, striking the ground far, very far, beyond our utmost limits. We were indeed amazed, as we stood around, all stripped to the buff, with shirt sleeves rolled up, and having thought ourselves very clever fellows, while the colonel, on retiring, pleasantly observed, ‘When you beat my pitch, young gentlemen, I’ll try again’” (CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 519).



 


29. Went out with the Dogs. Found a Fox but did not kill it.
 



30. Mr. Digges & Mr. Custis went up to Alexa. returng. in the After.
 


31st. Went out with Mr. Digges & Mr. Custis a huntg. Found a Fox but did not kill it.
